Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-26 have been presented for examination based on the amendment filed on 3/8/2021.
2.	Claim rejection of Claims 1-15 under USC 112(b) is withdrawn based on the amendment filed on 3/8/2021.

Response to Applicant’s arguments (USC 101)
Regarding claims 1 and 16, the Applicant argues the claimed invention improves circuit design technology by reducing simulation time and computational complexity in the area of high impedance net detection, and thus integrates the alleged abstract idea into a practical application.
The Office has considered this argument, however:
The claims and only the claims define the metes and bounds of the invention. It is noted that Applicant seeks to read limitations from the specification into the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Note that "limitations appearing in the specification will not be read into the claims, and ... interpreting what is meant by a word in a claim is not to be confused with adding an extraneous limitation appearing in the specification, which is improper." Intervet Am., v. Kee-Vet Labs., 887 F.2d

Due to these reasons the argument is not persuasive. The rejection under 35 USC 101 of these claims is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A Prong One:
Independent claims 1 and 16 recite connecting programmable resistors between two terminals of each transistor and connecting current sources with the first terminals for the first group of transistors.  Given the broadest reasonable interpretation in light of the Specification ([0007]), said steps are performed as part of a simulation of a circuit design.  As such, they are directed to 
	Step 2A Prong Two:
	This judicial exception is not integrated into a practical application.  Claim 1 recites no additional elements to integrate the judicial exception into a practical application.  Claim 16 recites the additional element of a “a non-transient computer readable medium storing code when executed by a processor” to perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
	Step 2B:

	The dependent claims recite limitations that either alter the design of the circuit which is a mental step (claim 5 - transistors are field-effect transistors, claim 6 – connecting a first set of programmable resistors between the gate terminal, etc) or alter or include additional mathematical calculations being performed (claim 2 – varying resistance values of the programmable resistors over time, claim 3 – wherein values are varied based on a sinusoidal shaped function, claim 4 – stopping said voltage fluctuations by clamping the voltages at the first terminals, etc).  As such the dependent claims only further limit the judicial exceptions.  Thus they are all directed to mathematical calculations/algorithms and mental steps with no more specific recitation of computer components and therefore are also directed to mere instructions to apply an exception using generic computer components.  All dependent claims are not patent eligible.

Allowable Subject Matter
4.	Claims 1-26 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action.
	The reasons for allowance will be held in abeyance until all rejections are resolved.

Conclusion
5.  	Claims 1-26 are rejected.

6.  	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence Information
7. 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127